DETAILED ACTION
1.       Applicants arguments/remarks filed 6/22/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.            No new Information Disclosure Statement has been submitted for review. 


Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8  and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Independent claim 1 is drawn to compositions comprising CBD, at least one of one or more polyphenolic compound, its isomer or analog and one or more other active ingredient selected from the group consisting of collage, vitamin C, vitamin E, zinc, grape seed extract, niacinamide, hydroxy acids, hyaluronic acid, and coenzyme Q10. 
Independent claim 2 recites a composition comprising about 1 mg to about 15 mg of racemic equol, non-racemic equol and mixtures of the same, at least one other active ingredient selected from the group consisting of collagen, niacinamide and hyaluronic acid,  wherein when the collagen is present, it is present in an amount between about 0.5 g and 5 g. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-2, 4-8 and 23 are drawn to a composition of matter, in this case a composition that reads on using natural ingredients (i.e., CBD, vitamin C and polyphenolics (e.g. resveratrol)  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is naturally occurring CBD, non-racemic equol, naturally occurring polyphenolic compound (e.g., resveratrol), and naturally occurring active ingredients (e.g., vitamin C or collagen).
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in  claims 4-8 and 23, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use (oral) does not amount to significantly more than the judicial exception. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. Even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature. The test is not whether if said ingredients are all found combined together in nature but rather if they are a naturally occurring ingredient. The instant specification recites that S-Equol can be found in plant products such as beans, cabbage, lettuces, tofu and other food and animal product. This is a statement that it is naturally occurring. There is no evidence that racemic equol is naturally occurring however, claim 1 does not currently require racemic equol.  Claim 23 further recites naturally occurring ingredients such as vitamin C. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haase (US 2019/0069585), Firger et al. (US 2020/0197356) and Miyagawa et al. (JP 2019106905 A).
Haase (US 2019/0069585) (hereinafter Haase) disclose formulations comprising at least one phytonutrient, minerals, dietary vitamins, antioxidants, glutathione elevating agents and other nutrients which comprise resveratrol in range for 1 mg to 2,000 mg (abstract, para 0026 and 0038). Example 2 discloses CBD, curcumin (polyphenolic, resveratrol (polyphenolic). Example 4 for antioxidants discloses Vitamins C and E. For individuals utilizing the standard risk formulation it is intended they consume at least four of the nine ingredients in the dietary vitamin’s category, one to five of the sixteen ingredients in the herbals, plant derivatives and phytonutrients category, at least three of the ten ingredients in the hormones, minerals and other nutrients category, and at least one of the eight ingredients in the antioxidants and glutathione elevating agents’ category (Examples 1-4 and bottom of page 5). Grape seed and extracts thereof protect against UV radiation via their phenolic compounds, the proanthycryanidins. Grape juice polyphenols and resveratrol improve antioxidant capacity and diminish oxidative stress (para 0150). These compounds protect neurocognitive function in older adults and spatial memory and performance in younger adults. Resveratrol is a polyphenolic compound derived from the skin of grapes and other berries and is also neuroprotective as a single agent. It has importance in environmental exposure as shown by its protective effect against oxidative stress caused by cigarette smoke. In addition, there are a number of studies that document its protective antioxidant effects against radiation damage (para 0150). Cannabinoids can be included in amounts of 200 mg (para 0016) or 15 mg (para 0017). Haase disclose the formulation comprises of phytonutrients, minerals, dietary vitamins, antioxidants, glutathione elevating agents and other nutrients and combinations thereof comprising cannabinoids in the range from about 2 mg to about 2000 mg (para 0026 and 0028). Grape juice is taught in the range from about 10 mg to 500 mg (para 0036). Resveratrol is in the range of 1 mg to about 2000 mg (para 0038). Coenzyme Q10 is taught from 0.1 mg to about 350 mg (para 0055). 
	Firger et al. (US 2020/0197356) (hereinafter Firger et al.) disclose a comprehensive nutrient formulation comprising CBD, phenolic substances (curcumin), flavonoids, grape seed, phytonutrients, and antioxidants such as vitamin C and coenzyme Q-10 (Para 0005 and 0071, claims 1 and 16).  Claim 16 recites cannabidiol, curcumin (polyphenolic compound), nicotinamide, grape seed, Vitamin C and coenzyme Q. One of ordinary skill in the art would be able to immediately envisage the formulation as capsules/tablets (para 0071). Grape seeds and extracts protect against ultraviolent radiation via their phenolic compounds. Grape juice polyphenols and resveratrol improve antioxidant capacity and diminish oxidative stress (para 0105). Resveratrol is a polyphenolic compound derived from the skin of grapes and other barriers (para 0105). The grape seed is from 50-500 mg (claim 16). Regarding the amounts of cannabidiol, resveratrol and grape seed extracts,  in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have formulations composed of 10 mg to 800 mg cannabidiol, 1 mg to 500 mg resveratrol and grape seed extracts as taught in Haase. One would have been motivated to do so to provide neuroprotection, improve antioxidant capacity and diminish oxidative stress as disclosed by Firger. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	The modified Haase does not disclose 1 mg to 15 mg equol (racemic or non-racemic) or collagen present form about 0.5 g to about 5 g. 
	Miyagawa et al. (JP 2019106905 A) disclose collagen peptide improves skin function and the amount of type I collagen in the skin is increased by the intake of collagen peptide (page 2 4th full paragraph). It is desirable to have 30 mg/day or less of equol and 10 g /day or less of collagen (page 6 first full paragraph). The daily intake of equol is preferably 0.1 mg to 30 mg (page 6 4th and 5th full paragraphs). The collagen peptide may be from 0.02 g to 10 g (page 7 3rd and 4th full paragraphs). The formulations can be in the form of tablets (page 9). The composition is for enhancing beauty care and health benefits (abstract). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include collagen and equol in amounts of .5 to 5 g for collagen and 1 mg to 15 mg of equol in  the compositions of Haase as taught by Miyagawa. One would have been motivated to do so for the stated benefits of enhancing beauty care and health benefits and improving skin function and increasing amount of type I collagen in the skin. 

RESPONSE TO ARGUMENTS
5.	Applicants arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that the pending claims recite a composition of matter formed from a mixture of elements not found together in nature. 
In response, the Examiner respectfully submits that the test is not whether if said ingredients are all found combined together in nature but rather if they are a naturally occurring ingredient that do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference of the natural ingredient than what exists in nature.
Applicants argue with regards to the 101 rejection that claim 7 was not included in the 101 and that the claim recites eligible subject matter. In response, the Examiner respectfully submits claim 7 previously said racemic and non-racemic equol and racemic equol is not naturally occurring. Claim 1 has been amended to recite either racemic equol or non-racemic equol and does not require both. Non racemic equol is naturally occurring. Resveratrol and astaxanthin are both naturally occurring ingredients and racemic equol has been removed from claim 7. The instant specification recites that S-Equol can be found in plant products such as beans, cabbage, lettuces, tofu and other food and animal products. Should applicants amend claim 1 to require the racemic equol it would overcome the 101 rejections.  
Applicants arguments with regards to the 102 and 103 rejections are moot in view of the new grounds of rejection as necessitated by amendment. 

CONCLUSION 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615